Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim(s) 6, 30 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 20, 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190357267 A1 to Martin; Brian Alexander et al.

Re: Claim(s) 1
Martin discloses a wireless communication method (Abstract and Figs. 4-10)
comprising: determining, by a mobile station, a request to obtain random access in a wireless communication network and transmit an uplink message to a wireless access node (0056 – fall back indicator disclosed for the purpose of indicating to the terminal to perform a RACH procedure.  Once the terminal receives the indicator, the base station may explicitly indicate whether the terminal should retransmit the 2-step preamble, or start using the 4-step procedure.  The Examiner points out that this means that the UE, prior to performing a subsequent RACH procedure, receives an instruction for performing a subsequent RACH procedure), 
the uplink message comprising a first message part and a second message part (Figs. 4-10 – Msg 1 comprises preamble (i.e., first part) and data (i.e., second part) in a 2-step RACH OR Msg 1 comprises preamble (i.e., first part) and Msg 3 comprises data (i.e., second part)), 
wherein the mobile station is configured to transmit the uplink message in one of a first transmission format or a second transmission format (see as analyzed above); 
and determining, by the mobile station, to transmit the uplink message according to the second transmission format in response to determining that a conflict would occur (0056 – detecting congestion (i.e. conflict) for 2-step RACH resources therefore, a 4-step RACH is deemed more appropriate), 
and otherwise to transmit the uplink message according to the first transmission format (0056 - the base station may explicitly indicate whether the terminal should retransmit the 2-step preamble, or start using the 4-step procedure.  The Examiner notes that in the case of retransmitting the 2-step preamble, this would mean that no congestion (i.e., conflict) was determined).

Re: Claim(s) 20
Martin discloses wherein the mobile station and the wireless access node communicate by utilizing at least one frequency resource comprising a plurality of time units, wherein individual time units of the plurality of time units are configured as at least one of an uplink time unit or a downlink time unit (0031).

Re: Claim(s) 22
Martin discloses wherein the plurality of time units comprise slots or symbols (0031).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 21, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to claim 1 above, and further in view of US 20200100299 A1 to Loehr; Joachim et al.

Re: Claim(s) 2
Martin discloses those limitations as set forth in the rejection of claim(s) 1 above.  
Martin does/do not appear to explicitly disclose wherein the first transmission format comprises the mobile station transmitting the first message part on a time unit of a first physical channel, transmitting the second message part on a time unit of a second physical channel after transmitting the first message part, and receiving a downlink message from the wireless access node after transmitting the second message part; and wherein the second transmission format comprises the mobile station transmitting the first message part on a time unit of the first physical channel, receiving a third message part from the wireless access node after transmitting the first message part, and transmitting the second message part on a time unit of the second physical channel after receiving the third message part.
However, attention is directed to Loehr which discloses said limitation (Abstract - in a first step: transmitting a preamble in a first time slot; and transmitting an uplink data transmission via a physical uplink shared channel in a second time slot different from the first time slot.  0059 - In certain embodiments, in a second communication 508 (e.g., first step in the 2-step RACH procedure, msg1 and msg3 of the 4-step RACH procedure) transmitted from the UE 502 to the gNB 504, the UE 502 transmits a PRACH preamble to the gNB 504 and an uplink transmission (e.g., on PUSCH). In some embodiments, in a third communication 510 transmitted from the gNB 504 to the UE 502, the gNB 504 transmits a RAR and a contention resolution message to the UE 502 (e.g., second step in the 2-step RACH procedure, msg2 and msg4 of the 4-step RACH procedure)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Martin invention by employing the teaching as taught by Loehr to provide the ability to utilize different physical channels for the preamble (i.e., using a PRACH) and for the uplink data transmission (i.e., using a PUSCH), wherein the two parts are transmitted sequentially in different time slots in the case of a 2-step RACH and are separated by a RAR in the case of a 4-step RACH.  The motivation for the combination is given by Loehr (0002 - The subject matter disclosed herein relates generally to wireless communications and more particularly relates to performing a two-step random access channel procedure).

Re: Claim(s) 3
Martin in view of Loehr discloses those limitations as set forth in the rejection of claim(s) 1 and 2 above.
Martin does/do not appear to explicitly disclose transmitting, by the mobile station to the wireless access node, the first message part on the time unit of the first physical channel; receiving, by the mobile station from the wireless access node, the third message part after transmitting the first message part; and transmitting, by the mobile station to the wireless access node, the second message part on the time unit of the second physical channel after receiving the third message part.
However, further attention is directed to Loehr which discloses said limitation (see as analyzed in the rejection of claim 2).

Re: Claim(s) 21
Martin discloses those limitations as set forth in the rejection of claim(s) 1 above.  
Martin does/do not appear to explicitly disclose wherein the mobile station and the wireless access node communicate by utilizing at least one frequency resource comprising a plurality of time units, wherein a first subset of the plurality of time units are configured as time units of a first physical channel, and wherein a second subset of the plurality of time units are configured as time units of a second physical channel.
However, attention is directed to Loehr which discloses said limitation (Fig. 6 and 0091).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Martin invention by employing the teaching as taught by Loehr to provide the ability to utilize frequency and time resources to configure the transmission timing for the preamble and the uplink data.  The motivation for the combination is given by Loehr (0002 - The subject matter disclosed herein relates generally to wireless communications and more particularly relates to performing a two-step random access channel procedure).

Re: Claim(s) 23
Martin in view of Loehr discloses those limitations as set forth in the rejection of claim(s) 1 and 2 above.
Martin does/do not appear to explicitly disclose wherein the first physical channel comprises a PRACH occasion, and wherein the second physical channel comprises a PUSCH occasion.
However, further attention is directed to Loehr which discloses said limitation (see as analyzed in the rejection of claim 2).

Re: Claim(s) 24
Martin in view of Loehr discloses those limitations as set forth in the rejection of claim(s) 1, 2, and 23 above.
Martin does/do not appear to explicitly disclose wherein the first message part comprises a random access preamble message and the second message part comprises a random access payload message.
However, further attention is directed to Loehr which discloses said limitation (see as analyzed in the rejection of claim 2).

Re: Claim(s) 25
Martin discloses those limitations as set forth in the rejection of claim(s) 1 above.  
Martin does/do not appear to explicitly disclose wherein the first message part comprises a PRACH message and the second message part comprises a PUSCH message.
However, further attention is directed to Loehr which discloses said limitation (see as analyzed in the rejection of claim 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415